[Cite as Mahoning Cty. Bar Assn. v. Kish, ___ Ohio St.3d ___, 2021-Ohio-1170.]




                  MAHONING COUNTY BAR ASSOCIATION v. KISH.
         [Cite as Mahoning Cty. Bar Assn. v. Kish, ___ Ohio St.3d ___,
                                   2021-Ohio-1170.]
      (No. 2011-0846—Submitted March 31, 2021—Decided April 7, 2021.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
August 27, 2020, of a petition for reinstatement by respondent, Brian P. Kish,
Attorney Registration No. 0074488. In accordance with Gov.Bar R. V(25)(E),
respondent's petition for reinstatement was referred to the Board of Professional
Conduct. The board filed its final report in this court on February 12, 2021,
recommending that respondent be reinstated to the practice of law in Ohio subject
to conditions. No objections to said final report were filed, and this cause was
considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the petition
for reinstatement of respondent is granted and that respondent, Brian P. Kish, last
known address in Brookfield, Ohio is reinstated to the practice of law in Ohio
subject to the conditions that he continue mental health counseling and comply with
all requirements of his treating physicians. It is further ordered that respondent
shall serve a two-year period of monitored probation pursuant to Gov.Bar R. V(21).
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order relator shall file with the clerk of this court the name of the attorney who will
serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3). It is
further ordered that at the end of respondent’s probationary period, relator shall file
with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 4} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated until
(1) respondent files an application for termination of probation in compliance with
Gov.Bar R. V(21)(D), (2) respondent complies with this and all other orders issued
by this court, (3) respondent complies with the Rules for the Government of the Bar
of Ohio, (4) relator files with the clerk of this court a report indicating that
respondent has complied with the terms of the probation, and (5) this court orders
that the probation be terminated.
       {¶ 5} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       {¶ 6} For earlier case, see Mahoning Cty. Bar Assn. v. Kish, 131 Ohio St.3d
105, 2012-Ohio-40, 961 N.E.2d 172.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                           ________________________




                                          2